DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/21/2022.
Status of claims in the instant application:
Claims 1-10, 13-15, 17 and 20-22 are pending.
Claims 11-12, 16 and 18-19 are canceled.
Claim 13 is amended.
No new claim has been added.
**** Note: Applicant filed original claims on 10/30/3021, preliminary amendment on 07/27/2022 to amend/cancel various claims, and subsequent amendment on 10/21/2022.
Election/Restrictions
No claim restrictions warranted at the applicant’s initial time of filing for patent.
Priority
The instant application claims benefit to Foreign Applications “EUROPEAN PATENT OFFICE (EPO) 20212145.5 filed on 12/07/2020 and  EUROPEAN PATENT OFFICE (EPO) 20217801.8 filed 12/30/2020”. Applicant has provided the certified copies of foreign priority document.
Examiner further notes that Applicant’s request for expedited prosecution of the instant application has been approved by USPTO based on the fact that the application has gone through prosecution at EUROPEAN PATENT OFFICE (EPO) with communication from EPO that it intends to grant patent, and that Applicant has amended claims of the instant Application to make them similar/parallel to the final amended claims filed at EPO.
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 11/30/2021, 07/21/2022 and 11/10/2022 have been considered, and signed copies of the IDS forms have been attached to this office action.
Drawings
Drawings filed on 11/30/2021 have been inspected, and it’s in compliance with MPEP 608.02.
Specification
Specification filed on 11/30/2021 has been inspected and it’s in compliance with MPEP 608.01.
Claim Objections
Claim 10 is objected to for using the abbreviation “DICOM” without first reciting the term in its full form. The abbreviation of a term should only be used once it’s full form along with the abbreviation has been recited in an earlier limitation.
Claims 20 and 21 are objected as they are duplicate of claims 14 and 15 respectively, per interpretation of incorrect/missing dependency of claims 20 and 21 for rejection of claims 20 and 21 under 35 USC 112(b). Applicant is advised to cancel claims 20 and 21.
Appropriate correction is required.
Claim Interpretation
No claim interpretation is warranted under 35 USC 112(f).
	**** Note: Claim 13 recites, “A server for providing a first digital certificate to a device, comprising an interface and a computation unit, configured to receive, from the device, authentication data via a secure communication channel”. The term “server” is not considered a place holder (nonce) term in the art, and hence the claim is not interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13-15, 17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites, “receiving the first digital certificate from the certificate authority, the first digital certificate being a wildcard certificate based on the first domain name, and the first public key being signed by the certificate authority”
	Claim 6 recites, “receiving a modified first digital certificate from the certificate authority, the modified first digital certificate being a wildcard certificate based on the modified first domain name and the first public key signed by the certificate authority”
Claim 7 recites, “receiving a second digital certificate from the certificate authority, the second digital certificate being a wildcard certificate based on the second domain name signed by the certificate authority”.
Claim 13 recites, “A server … configured to receive the first digital certificate from the certificate authority, the first digital certificate being a wildcard certificate based on the first domain name and the first public key signed by the certificate authority”
It’s not clear from the claim limitations as noted above as to what is signed by the certificate authority. Is the certificate or the public key or the domain name signed by the signed by the certificate authority? The claim language/limitations as noted above is ambiguous making the claims indefinite, and hence rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner further notes that claim 1 and 13 are independent claims, and the dependent claims do not provide any further clarity of the ambiguous claim language of the independent claims.
Appropriate correction is required.
**** Note: For examination purposes the claim limitations are interpreted as “the digital certificate is signed by the certificate authority”.
Applicant is requested to clarify the claim language to remove the ambiguity.
Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 20 and 21 are dependent on claim 11. But claim 11 has been canceled. Therefore it not clear as to what would be the base claim that claims 20 and 21 are to depend on, and thus claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Appropriate correction is required.
**** Note: For examination purposes claims 20 and 21 are interpreted to depend on claim 1.
**** Note: Examiner also notes that as interpreted above under 112(b) rejection that claims 20 and 21 depends on claim 1 making claims 20 and 21 duplicate of claims 14 and 15 respectively. Applicant is advised to cancel claims 20 and 21, as they are duplicate of claims 14 and 15 respectively.
Claim Rejections - 35 USC § 101
No claim rejection is warranted under 35 USC § 101.
	Examiner further notes that claims do fall under at-least one of “process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”. Examiner also notes that claims do not recite an abstract idea that can be categorized under at-least one of three abstract idea (i.e. Mathematical concepts, Certain methods of organizing human activity and Mental processes - concepts performed in the human mind) groups per “2019 Revised Patent Subject Matter Eligibility Guidance”.
	Examiner also notes that the “server” in claim 13, as claimed, is comprised of “an interface and a computation unit”. The specification of the instant application (Para [0101] and [0315] of the published application, US 20220182246 A1) describes “the interface and the computation unit” as hardware elements.
Double Patenting
No claim rejection is warranted.
Claim Rejections - 35 USC § 102
No claim rejection is warranted under 35 USC § 102.
Claim Rejections - 35 USC § 103
No claim rejection is warranted under 35 USC § 103.
Allowable Subject Matter
Claims 1-10, 13-15, 17 and 20-22 are allowed over prior arts of record.
Claims 1-10, 13-15, 17 and 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for allowance will be furnished upon allowance.
Pertinent Prior Arts
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
	US 20060264202 A1; Hagmeier et al.: Hagmeier discloses method and system to replace the existing password/user ID based authentication process by a new digital signature authentication process in which preferably the first HTTP-request header is extended by the client authentication information independently of the authentication process used by the destination server and without server requesting authentication information. The authentication information preferably includes the client certificate containing the client public key, signed by certification authority, and preferably a hash value calculated over the HTTP-request header data being sent in the request, and encrypted with the Client's private key. The certificate and digital signature may be added during the creation of the HTTP-request header in the client system itself, or may be added later in a server acting as a gateway, proxy, or tunnel. A destination server that does not support the new digital signature authentication process will simply ignore the certificate and digital signature in the HTTP-request header and will automatically initiate its own authentication process. The present invention simplifies the existing digital signature authentication process and concurrently allows the coexistence of different authentication processes without changing the HTTP-protocol or causing unnecessary network traffic.
	US 20180254896 A1; MOYSI et al.: MOYSI discloses A method and proxy device for on-demand generation of cryptographic certificates. The method includes receiving, by a proxy device, a request to access a cloud application; identifying a domain name designated in the received request; determining if the identified domain name is signed by a valid cryptographic certificate saved locally in the proxy device; and sending, to a certificate generator system, a certification request to issue a new cryptographic certificate to sign the identified domain name, when the identified domain name is not a signed domain name.
	US 20180316510 A1; RAI et al.: RAI discloses system, method, and computer program product embodiments for certificate tracking. An embodiment operates by a computer implemented method that includes receiving, by at least one processor of a certificate manager, a first request from a client device and sending a second request for a root certificate to a certificate authority. The method further includes receiving the root certificate from the certificate authority and sending a third request to the certificate authority for one or more additional certificates. The method further includes receiving the one or more additional certificates from the certificate authority and storing the root certificate and the one or more additional certificates. The certificate manager and the certificate authority can be located on different networks.
	US 20150113267 A1; BUSSER: BUSSER discloses A method and system for providing a plurality of tamperproof digital certificates for a plurality of public keys of a device by a certification authority wherein a respective signing request for requesting a digital certificate is initially created for each of a plurality of public keys, where the signing request for the ith public key is signed using the jth private key in accordance with a signing rule, the jth private key being dissimilar to the ith private key belonging to the ith public key, and wherein all signing requests are transmitted to the same certification authority in each case, and each signing request is verified in the certification authority, in which case a check is performed to determine whether the ith signing request has been signed using the jth private key in accordance with the signing rule.
	US 20200021446 A1; ROENNOW et al.: ROENNOW discloses A computer-implemented method for secure de-centralized domain name system, the method comprising: recording a domain registration transaction to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and domain certificate information for a server node; recording a domain security transaction, comprising the domain public key, to the blockchain to generate a domain name record comprising the domain name, an associated IP address, the domain public key and the domain certificate information, wherein the domain security transaction being signed using the domain primary key; transmitting, by a client node, a domain name request to a domain name node; receiving, by the client node, a domain name response from the domain name node, the domain name response comprising the domain public key, the domain certificate information and the associated IP address retrieved from the domain name record of the blockchain; and initiating a secure communication between the client node and the server node using at least one of the domain public key and the domain certificate information.
	US 20220166746 A1; CHENG et al.: CHENG discloses A network device may receive data, may extract primary patterns from a plurality of domain names included in the data, may process the primary patterns, with a hash model, to generate hash keys for the primary patterns, wherein a hash key includes a hash value associated with a wildcard character, and may store the plurality of domain names in a hash table. The network device may extract a particular primary pattern from a particular domain name included in a search request, may determine potential matching patterns based on the particular primary pattern, and may process the potential matching patterns, with the hash model, to generate potential matching hash keys for the potential matching patterns, wherein a hash key includes a hash value associated with a wildcard character. The network device may search, based on the potential matching hash keys, the hash table to identify a matching domain name.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434